UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Pebble Beach Enterprises, INC. a Nevada corporation 1200 Truxtun Avenue#130 Bakersfield, CA93301 (661) 327-0067 Common Stock, $0.001 par valueregistered under Section 12(g) of The Securities Exchange Act of 1934 I.R.S. Employer I.D. # 87-0733770 Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [x} No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment thereto.X Revenues for our most recent fiscal year:$4,516 Number of shares of common stock of Pebble Beach Enterprises Inc. outstanding as of January 30, 2007: 42,400,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x ] Transitional Small Business Disclosure Format (Check One): Yes [] No [X] -1- TABLE OF CONTENTS PART I Item 1.
